Citation Nr: 1028628	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to medication prescribed for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

These matters have come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a November 2006 decision, the Board denied the Veteran's 
claims for service connection for hypertension and for erectile 
dysfunction, claimed as secondary to medication prescribed for 
hypertension.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By a November 2007 order, 
the Court granted a joint motion for remand and vacated the 
Board's November 2006 decision.  In March 2008, the Board 
remanded the appeal to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the March 2008 remand, the Board, in part, requested that the 
RO obtain an addendum from the VA physician who signed the 
December 2001 medical opinion clarifying the meaning of the 
statement that "there was a significant elevation of [the 
Veteran's] diastolic reading, and in my opinion is consistent 
with the fact that his hypertension developed while he was 
serving in the military."  The Board noted that the addendum 
could be provided by the physician's assistant who also signed 
the opinion.  

In an April 2008 letter, the RO notified the Veteran that his 
claims file had been returned to the VA physician who signed the 
December 2001 medical opinion to obtain an addendum.  The record 
does not reflect the actions taken by the RO to locate the 
physician or physician's assistant.  The RO has, however, 
obtained an addendum from a different physician's assistant, who 
indicated that he is unable to add to the opinion or resolve the 
issue without resort to mere speculation.  

The Board initially observes that the December 2001 opinion was 
submitted by the Veteran and that the opinion was written by his 
treating healthcare provider at the Canandaigua VA Medical Center 
(VAMC).  The Board further observes that the VA physician who 
signed the opinion is no longer employed by VA but the 
physician's assistant remains employed at the Canandaigua VAMC.  

The Board emphasizes that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, the RO must contact 
the VA physician's assistant at the Canandaigua VAMC and ask that 
she clarify the meaning of the statement in the December 2001 
medical opinion.

On another matter, in March 2009 correspondence, the Veteran 
stated that VA medical records from the time of his discharge in 
January 1968 may be located at the New York RO.  As they may be 
pertinent to the appeal, the RO should attempt to obtain any 
treatment records that may be located at the above RO.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

As the hypertension claim being remanded could affect the claim 
for service connection for erectile dysfunction, claimed as 
secondary to medication prescribed for hypertension, the Board 
finds that the claims are inextricably intertwined and a Board 
decision on the latter claim at this time would be premature.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both are adjudicated).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the VA physician's 
assistant who signed the December 2001 
medical opinion at the Canandaigua VAMC and 
ask for an addendum clarifying the meaning of 
the statement that "there was a significant 
elevation of [the Veteran's] diastolic 
reading, and in my opinion is consistent with 
the fact that his hypertension developed 
while he was serving in the military."  She 
should be provided a copy of the December 
2001 opinion.

In the addendum, the physician's assistant 
should state whether the statement is meant 
to convey the belief that the Veteran 
actually had hypertension in service or that 
the elevated diastolic readings in service 
were precursors to hypertension that 
developed at a later date (i.e., onset in 
service).  The rationale should be provided.  

2.  The RO should attempt to obtain any VA 
medical records from the time of the 
Veteran's discharge that may be located at 
the New York RO.  

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

